DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 1/25/2022, with respect to independent claim 1, as amended, have been fully considered.  

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A system-on-chip comprising: a system bus; a plurality of modules connected to the system bus; a processor unit including a plurality of cores configured to control the plurality of modules via the system bus; monitoring circuitry configured to monitor a state of the processor unit; and error detection circuitry configured to operate as a master device for the plurality of modules and monitor a register in which error information indicating whether an error has occurred in each of the plurality of modules is stored, wherein []
Since, no prior art was found to teach:”the register comprises a plurality of registers respectively provided in the plurality of modules, and wherein the error detection circuitry is further configured to monitor the register in which the error information for idle modules in an idle state among the plurality of modules is stored” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 13, 
Prior art has been found to teach “A system-on-chip comprising: a system bus; a processor unit having a plurality of cores; a plurality of modules configured to operate based on a control command received from the processor unit via the system bus, each of the plurality of modules comprising a register configured to store error information indicating whether an error has occurred; and error detection circuitry configured to monitor the register in each of the plurality of modules, identify whether the error has occurred based on the error information, and transfer the error information to the processor unit based on the error information stored in the register not being initialized [] after identifying the error has occurred";
Since, no prior art was found to teach: ”for a predetermined period of time” as it pertains to the other portions of the claim as a whole
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 18, 
Prior art has been found to teach “A system-on-chip comprising: a processor unit having a plurality of cores; an interrupt controller configured to transfer an interrupt to the processor unit; a plurality of modules having a register in which error information indicating whether a first error has occurred is stored; and error detection circuitry configured to monitor the register in each of the plurality of modules to identify whether the first error has occurred in each of the plurality of modules, and transmit information indicating a module among the plurality of modules in which the first error has occurred to the processor unit through the interrupt controller, wherein the error detection circuitry is further configured to reset the module in which the first error has occurred based on the error information []";
Since, no prior art was found to teach:” not being initialized in the register of the module in which the first error has occurred after transmitting the information indicating the module to the processor unit through the interrupt controller” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.


For dependent claims 2-9, 11-12, 14-17, and 19-20, the claims are allowed due to their dependency on allowable independent claims 1, 13, and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Aingaran et al. (US 2006/0136919 A1) teaches multicore SoC with idle error detection but not the other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114